PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/944,572
Filing Date: 3 Apr 2018
Appellant(s): CANIS et al.



__________________
Kathy Wojtalewicz 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/14/2020

Grounds of Rejection to be Reviewed on Appeal.

Every ground of rejection set forth in the Office action dated 07/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

Regarding Applicant’s argument made on page 8, lines 12-17 of the Appeal Brief, filed on 12/14/2020:

“1) First, in response to receiving a first database query relating to a first data, it is determined whether to process the query either using a cache, or based on the primary database:

"in response to receiving a first database query relating to a first data, determining, based on at least one given polling factor, whether to process the first database query by utilizing the cache or based on the primary database”

As examiner already have noted in the final office action filed on 07/13/2020 (See Reponses to Applicant’s argument section) Examiner advice Applicant refer to (Das et al., Pub. No.: US 2017/0017688) [FIG.4] element 404 where Das discloses the step for determining whether query should be routed to cache or master database.


    PNG
    media_image2.png
    899
    1298
    media_image2.png
    Greyscale


Regarding Applicant’s argument made on page 8, lines 18-23 of the Appeal Brief, filed on 12/14/2020:

“2) Second (also referred to below as "the second action"), in response to concluding processing of the first query according to the first determination (i.e. using the cache or the primary database), it is determined whether to update the first data (i.e. the data that the query related to) in the cache: "in response to concluding processing the first database query, determining whether to update the first data in the cache”

Das discloses a method of configuring worker systems 160A-160B (FIG. 1) for reading/writing on replica database (e.g., “update the first data in the cache”). For example, worker threads are constantly communicating with shared memory 170 to validate global version number of the replica database (e.g., “determined whether to update the first data”) to see if the version of the query data stored on the cache matches to the master database (e.g., “in response to concluding processing the first database query”)


    PNG
    media_image3.png
    851
    1080
    media_image3.png
    Greyscale


Note that worker process/thread at 160A-160B are configured to run concurrent bases to validate cache (replica) and update the cache wherever they identify that the version number of data on the cache is outdated.

 (Das [0020] Worker systems 160A-160B, and more specifically, worker threads or processes executing on worker systems 160A-160B, may be coupled to and configured to read and write data from and to a replica database 162.
Das [0030] In one embodiment, a global version number of the replica database may be periodically read from the replica database and may be stored in the shared memory. The global version number of the replica database may be periodically read by a lead replica worker thread executing on a worker system such as worker system 160A-160B.
Das [0044] Shared memory 370 may be used, in some embodiments described below, to store configuration information for query caching and version numbers of data in the master database and cache system. For example, shared memory 370 may store a configuration table that includes an identification of queries that may be cached and thus queries for which a result set may be retrieved from the cache system 362. Shared memory 370 may also store an invalidation table which stores information about rows which are changed in a given table in response to a transaction. For example, if a row in a table named "wuser" is updated, there is a corresponding "wuser_inv" table. Shared memory 170 may also store a version number, such as a system change number, for the master database)

Regarding Applicant’s argument made on page 8, line 25 – page 9, line 4 of the Appeal Brief, filed on 12/14/2020:

3) Third (also referred to below as "the third action"), based on the second determination (i.e. whether to update the first data in the cache), the first data in the cache is updated based on the primary database:

"based on the result of the determining, updating the first data in the cache based on original first data in the primary database"
Das fails to disclose the second action above, "in response to concluding processing the first database query, determining whether to update the first data in the cache", as well as the third action, "based on the result of the determining, updating the first data in the cache based on original first data in the primary database".

	Das discloses a method of validating cache by version number stored in the shared memory. If the version number of the result set in the cache system is greater than or equal to the version number (See FIG.4 element 404-3) of data in the master database (e.g., in response to concluding processing the first database query, determining whether to update the first data in the cache”) it would proceed to step 406 to access cache (See FIG.4, 406) if not, it would proceeds to block 408 to access master database instead. 
(Das [0052] If the cache system reports that there is an entry for the query with the parameters specified in the query, a further determination occurs. In one embodiment, the determination consults the invalidation table to determine whether there is an entry for the query and the parameters in the invalidation table. In one embodiment, if there is no entry in the invalidation table for the query and the parameters, then the determination at block 404 proceeds to block 406. Additionally, in one embodiment, if the invalidation table identifies that the version number of the result set in the cache system is greater than or equal to the version number of data in the master database, for example, at block 404-3, the determination at block 404 also proceeds to block 406. If none of the above determinations returns a positive result, method 400 proceeds to block 408.)

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Chongsuh Park
/CHONGSUH PARK/             Examiner, Art Unit 2154                                                                                                                                                                                           

Conferees:

/HOSAIN T ALAM/      Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                  
Delatorre, Crescelle
/CRESCELLE N DELA TORRE/     Primary Examiner